Evans, P. J.
The action was to recover an amount alleged to be due for the publication of certain advertisements in the plaintiff’s newspaper. There was evidence to show that the advertisements were published in pursuance of a contract with the defendant’s agent; that the defendant acknowledged the authority of his agent to make the contract; that the sum claimed was a-reasonable price; and that the defendant requested the plaintiff’s forbearance in the collection of the indebtedness after it had been incurred. It was error to grant a non-suit. Judgment reversed.

All the Justices concur.